          Case 1:15-cv-10790-DJC Document 177 Filed 09/18/19 Page 1 of 2



                                 UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF MASSACHUSETTS

 JOHN DOE,
                   Plaintiff
         v.                                          Civil Action No. 15-10790-DJC

 TRUSTEES OF BOSTON COLLEGE,
                   Defendant

     ALTERNATIVE REQUEST FOR JURY INSTRUCTION ON BASIC FAIRNESS

        Pursuant to Fed. R. Civ. P. 51(a)(1), to the extent the Court decides to instruct the jury in

any depth on the legal theory underlying Doe’s claim, the Defendant submits the following

alternative jury instruction applicable to the basic fairness claim, which is a covenant of good

faith and fair dealing claim under Massachusetts law. See Doe v. Trustees of Boston Coll., 892

F.3d 67, 88 (1st Cir. 2018)

                                Contract - Duty to Provide Basic Fairness

              Doe also alleges that Boston College breached its duty to provide basic fairness to him

in the context of his school disciplinary proceeding.

        Under Massachusetts law, which applies in this case, whenever a private university holds

a disciplinary hearing, it must be conducted with basic fairness. A private university may not

arbitrarily or capriciously dismiss a student or do so in bad faith.

        When a university expressly promises to provide basic fairness in its disciplinary

procedures, the school must provide basic fairness in the conduct of the hearing by complying

with the express contractual promises it has made. Therefore, the duty of basic fairness may not

be invoked to create rights and duties not otherwise provided for in the existing contractual

relationship. The scope of the duty of basic fairness is only as broad as the contract that governs

that relationship. Universities are not required to adhere to the standards of due process


81383537v.1
          Case 1:15-cv-10790-DJC Document 177 Filed 09/18/19 Page 2 of 2



guaranteed to criminal defendants or to abide by rules of evidence adopted by courts. John

Doe’s disagreement with the outcome does not constitute a denial of basic fairness.

Sources: Adopted from Massachusetts Sup. Ct. Civil Jury Instructions § 14.3.1 (MCLE); see
         Doe v. Trustees of Boston Coll., 892 F.3d 67, 88 (1st Cir. 2018); Cloud v. Trustees of
         Boston Univ., 720 F.2d 721, 725 (1st Cir. 1983); Kiani v. Trustees of Boston Univ.,
         No. CIVA 04CV11838PBS, 2005 WL 6489754, at *8 (D. Mass. Nov. 10, 2005);
         Driscoll v. Bd. of Trustees of Milton Acad., 70 Mass. App. Ct. 285, 295, 873 N.E.2d
         1177, 1187 (2007); Morris v. Brandeis Univ., 60 Mass. App. Ct. 1119, 804 N.E.2d
         961 (2004) (Rule 1:28); Schaer v. Brandeis Univ., 432 Mass. 474, 482, 735 N.E.2d
         373, 380 (2000); Coveney v. President & Trustees of the College of the Holy Cross,
         388 Mass. 16, 20, 445 N.E.2d 136, 139 (1983); cf. McAdams v. Massachusetts Mut.
         Life Ins. Co., 391 F.3d 287, 301 (1st Cir. 2004); Ayash v. Dana-Farber Cancer Inst.,
         443 Mass. 367, 385, 822 N.E.2d 667, 684 (2005); Uno Restaurants, Inc. v. Boston
         Kenmore Realty Corp., 441 Mass. 376, 385, 805 N.E.2d 957, 964 (2004)




                                            TRUSTEES OF BOSTON COLLEGE,

                                            /s/Elizabeth H. Kelly
                                            Daryl J. Lapp (BBO No. 554980)
                                               daryl.lapp@lockelord.com
                                            Elizabeth H. Kelly (BBO No. 672277)
                                                liz.kelly@lockelord.com
                                            LOCKE LORD LLP
                                            111 Huntington Avenue
                                            Boston, MA 02199
September 18, 2019                          617.230.0100




                                     Certificate of Service

               This document was served by ECF upon all counsel of record on this 18th
        day of September, 2019.

                                            /s/ Elizabeth H. Kelly
                                            Elizabeth H. Kelly




81383537v.1
